DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed 08/17/2020 has been entered.  Claims 2-21 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. US 9943311 B2, Claims 1-20 of U.S. Patent No. US 10779827 B2, and Claims 1-19 of U.S. Patent No. US 10758259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all are directed to effector/jaws having a first and second jaw, with the first jaw of the surgical device having a tapered tip disposed on the distal end of the first jaw member, when the first and second jaw members are in the approximated position, the tapered tip extending downwardly toward the second jaw member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sidewalls".  There is insufficient antecedent basis for this limitation in the claim.
The term “relative” in claims 8 and 18 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is incomplete and does not recite/indicate what the angle is relative to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as obvious over Green et al. (US 5476206 A) in view of Green et al. (US 5484095 A).
Regarding claim 2, Green et al. discloses a surgical device (100/600, figs. 1 and 33-34) comprising: an elongate body (103/300/726, figs. 1, 17, 33-49) having a distal portion (127/327/752, figs. 1, 17, 33-49); and an end effector (900/910), the end effector including, a first jaw member (900) including a tissue contacting surface (916/918), a top surface (914/904), and a distal end (920); a second jaw member (910) including a tissue contacting surface (926), a bottom surface (bottom of 832, figs. 68-69), and a distal end (938/936), the first and second jaw members being pivotal relative to one another between an open position and an approximated position, the tissue contacting surface of the first jaw member being positioned adjacent the tissue contacting surface of the second member when the first and second jaw members are in the approximated position (col. 26, line 65-col. 27, line 67, figs. 65-69); and 
a tapered tip (920) disposed on the distal end of the first jaw member, when the first and second jaw members are in the approximated position, the tapered tip (920) extending downwardly toward the second jaw member, the tapered tip being arranged so that it does not extend below a plane defined by the bottom surface of the second jaw (tip inserts on arcuate ramp 936 which is above the plane of bottom second jaw 910, col. 26, line 65-col. 27, line 67, figs. 65-69). Green et al. also discloses the anvil assembly and cartridge assembly form an end effector that articulates with respect to an endoscopic portion (trigger (636) and a rotation knob (772) cause the effector to clamp and rotate/articulate relative to handle/body and Green et al. discloses also articulating the entire instrument in combination with rotating the jaws relative to the body, col. 28 line 38-col. 29 line 59).  
Green et al. states: “arcuate tissue capturing portion 920. This tissue capturing portion is advantageously designed in a blunted hook configuration as shown in FIG. 67 in order to assist in the capture and proximation of tubular tissue such as, for example, blood vessels, ducts, etc. without unnecessary damage to surrounding tissue (col. 26, line 67-col. 27, lines 1-7)…surfaces, 920, 936, 938 and 922 engage upon closure to accurately and positively capture tubular structure for ligating and/or dividing” (col. 27, lines 54-65).
Green et al. fails to disclose the end effector pivotally secured to the distal portion of the elongate body.
Green et al.’095 teaches a similar surgical stapler (10) having an end effector (440/400/560) pivotally and rotatably (col. 12, lines 3-54, articulated via knob 60) attached to an elongated body portion (14) to facilitate articulation of the end effector relative to the elongate body portion (col. 4, lines 42-48, col. 7, lines 1-53, col. 12, lines 32-67, col. 15, lines 28-41, figs. 1 and 20-22) and shows a dissecting tip (320/440 tip end) extending distally from a distal end of an anvil (310/440) configured to separate target tissue from certain tissue, wherein the dissecting tip includes an inner surface that defines an angle with the tissue contacting surface of the anvil assembly (310/440, figs. 1 and 15-22). 
Given the suggestion and teachings of Green et al. to have a tapered tip disposed on the distal end of the first jaw member to engage and position body tissue and to have the effector rotatable about the longitudinal axis, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Green et al.’s end effector be pivotally attached to the elongated body portion for greater adjustability and have the effector pivot for improving grasping, hooking, and manipulating tissue gentler as taught by Green et al. ‘095.
Regarding claim 12, Green et al. discloses a surgical device (100/600, figs. 1 and 33-34) comprising: an elongate body (103/300/726) having a distal portion (127/327/752, figs. 1, 17, 33-49); and an end effector (900/910), the end effector including, a first jaw member (900) including a tissue contacting surface (916/918), a top surface (914/904), and a distal end (920); a second jaw member (910) including a tissue contacting surface (926), a bottom surface (bottom of 832, figs. 68-69), and a distal end (938/936), the first and second jaw members being pivotal relative to one another between an open position and an approximated position, the tissue contacting surface of the first jaw member being positioned adjacent the tissue contacting surface of the second member when the first and second jaw members are in the approximated position (col. 26, line 65-col. 27, line 67, figs. 65-69); and 
a tapered tip (920) at the distal end of the first jaw member, when the first and second jaw members are in the approximated position, the tapered tip extending downwardly toward the second jaw member to a location spaced from the distal end of the second jaw member, the tapered tip having a distal end that terminates at a location between a plane defined by the tissue contacting surface of the second jaw member and a plane defined by the bottom surface of the second jaw member (tip inserts on arcuate ramp 936 which is between plane of bottom second jaw 910 and tissue contacting surface plane of fist jaw 900,col. 26, line 65-col. 27, line 67, figs. 65-69). Green et al. also discloses the anvil assembly and cartridge assembly form an end effector that articulates with respect to an endoscopic portion (trigger (636) and a rotation knob (772) cause the effector to clamp and rotate/articulate relative to handle/body and Green et al. discloses also articulating the entire instrument in combination with rotating the jaws relative to the body, col. 28 line 38-col. 29 line 59).  
Green et al. fails to disclose the end effector pivotally secured to the distal portion of the elongate body.
Green et al.’095 teaches a similar surgical stapler (10) having an end effector (440/400/560) pivotally and rotatably (col. 12, lines 3-54, articulated via knob 60) attached to an elongated body portion (14) to facilitate articulation of the end effector relative to the elongate body portion (col. 4, lines 42-48, col. 7, lines 1-53, col. 12, lines 32-67, col. 15, lines 28-41, figs. 1 and 20-22) and shows a dissecting tip (320/440 tip end) extending distally from a distal end of an anvil (310/440) configured to separate target tissue from certain tissue, wherein the dissecting tip includes an inner surface that defines an angle with the tissue contacting surface of the anvil assembly (310/440, figs. 1 and 15-22).
Given the suggestion and teachings of Green et al. to have a tapered tip disposed on the distal end of the first jaw member to engage and position body tissue and to have the effector rotatable about the longitudinal axis, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Green et al.’s end effector be pivotally attached to the elongated body portion for greater adjustability and have the effector pivot for improving grasping, hooking, and manipulating tissue gentler as taught by Green et al. ‘095.
Regarding claims 3 and 13, Green et al. discloses the tapered tip (920) is positioned inwardly of planes defined by sidewalls (922 or 938) of the second jaw member (910), inwardly of the sidewalls (922 or 938) of the second jaw member (910 figs. 65-69).
Regarding claims 4-5, Green et al. discloses the tapered tip (920) has a width that continuously decreases along a length of the tapered tip, wherein the end effector forms part of a disposable loading unit. (col. 26, line 65-col. 27, line 67, col. 28, lines 1-33, figs. 65-69).
Regarding claims 6 and 16, Green et al. discloses the distal end of the second jaw member (910) includes an angled surface (936/878) that is positioned in spaced relation to the tapered tip to define a space between the tapered tip and the angled surface wherein the distal end of the second jaw member includes an angled surface (col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claims 7 and 17, Green et al. discloses when the first jaw and the second jaw are in the approximated position, the tissue contacting surface of the first jaw member and the tissue contacting surface of the second jaw member define a first gap (between  916/918 and 926) measuring a first distance and an inner surface of the tapered tip and the angled surface of the second jaw member define a second gap (between 936/920) measuring a second distance, the second distance being at least the same as or greater than the first distance (approximated also ranges from partially closed/approximated to fully closed/approximated, col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claims 8 and 18, Green et al. discloses each of the tapered tip (920) and the first jaw member (900) define a longitudinal axis, an angle between the longitudinal axis of the tapered tip and the longitudinal axis of the first jaw member being from about 95 degrees to about 135 degrees relative (fig. 67 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph vague issue).
Regarding claims 9-11, 14, and 19-21, Green et al. discloses the tapered tip has a blunt tip, the width of the tapered tip decreases from a proximal portion of the tapered tip to a distal end of the tapered tip, the tapered tip has a smooth, curved outer surface and wherein the tapered tip includes a width that continuously decreases along a length of the tapered tip. (arcuate tissue capturing portion 920, col. 26, line 65-col. 27, line 67, figs. 65-69).
Regarding claim 15, Green et al. disclose the end effector forms part of a disposable loading unit (col. 28, lines 1-33, fig. 69).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
Sugai et al. (US 6099537 A) - end effector (602) having a cartridge (602b) with a tapered surface/tip (650) formed on the front edge of the cartridge (602b), the effector (602) rotatably secured (figs. 110B) to the distal portion of an elongate body (601, figs. 110-124).
Carroll et al. (US 5397324 A) – blunt tapered tip (figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731